Case: 21-50814       Document: 00516394942           Page: 1      Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 21-50814                             July 14, 2022
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Sara Eugenia Gallegos,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:17-CR-136-2


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Sara Gallegos, federal prisoner #90395-380, appeals the denial of her
   motion for compassionate release per 18 U.S.C. § 3582(c)(1)(A). She con-
   tends that the district court failed to give a sufficient explanation of its deci-
   sion and abused its discretion in relying on the policy statements in U.S.S.G.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50814      Document: 00516394942           Page: 2    Date Filed: 07/14/2022




                                     No. 21-50814


   § 1B1.13. Gallegos’s motion for judicial notice is DENIED.
          We review a decision denying compassionate release for an abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A
   district court may modify a sentence, after considering the applicable
   18 U.S.C. § 3553(a) factors, if “extraordinary and compelling reasons war-
   rant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Although the court
   must provide specific reasons, Chambliss, 948 F.3d at 693, the amount of
   explanation needed depends “upon the circumstances of the particular
   case,” Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). “In some
   cases, it may be sufficient for purposes of appellate review that the judge
   simply relied upon the record, while making clear that he or she has consid-
   ered the parties’ arguments and taken account of the § 3553(a) factors.” Id.
          Gallegos’s argument regarding the sufficiency of the reasons for
   denying her motion is unavailing. Although the district court’s explanation
   was brief, it referred to Gallegos’s motion for compassionate release, the
   government’s response, and Gallegos’s reply to the response; the court
   explicitly stated that it took into account the relevant § 3553(a) factors and
   the applicable policy statements before finding that a sentence reduction was
   not warranted. See Chavez-Meza, 138 S. Ct. at 1965. The rationale for the
   decision is adequately discernable when the order denying relief is considered
   in conjunction with the original sentencing by the same district judge, includ-
   ing the presentence report and transcript from the sentencing hearing. The
   court was particularly concerned with the seriousness of the offense and Gal-
   legos’s history and characteristics. See id.; § 3553(a)(1), (2).
          Additionally, though Gallegos is correct that the policy statements
   and commentary in § 1B1.13 are not binding, the district court never stated
   that they were binding. Also, the court did not abuse its discretion in con-
   sidering the policy statements because the court denied a sentence reduction




                                          2
Case: 21-50814     Document: 00516394942             Page: 3   Date Filed: 07/14/2022




                                      No. 21-50814


   based on a balancing of the § 3553(a) factors. See United States v. Shkambi,
   993 F.3d 388, 393 (5th Cir. 2021); see also United States v. Jackson, 27 F.4th
   1088, 1093 n. 8 (5th Cir. 2022).
          AFFIRMED.




                                           3